Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Application #17070744 filed 10/14/2020. Claims 1-30 are subject to examination.

Allowable Subject Matter
Claim 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 7-11, 15-18, 20-22, and 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (Takeda hereafter) (US 20190007942 A1) in view of ZHOU (ZHOU hereafter) (US 20200022151 A1).

Regarding claim 1, Takeda teaches, A method for wireless communication at a user equipment (UE), comprising: 
receiving one or more downlink transmissions from a base station (Takeda; FIG. 5A … when DL data is received, Par. 0091; a downlink shared channel (PDSCH: Physical Downlink Shared CHannel), which is used by each user terminal 20 on a shared basis … User data … are communicated in the PDSCH, Par. 0148); 
processing one or more downlink signals received in the one or more downlink transmissions (Takeda; FIG. 5A is a diagram to explain the processing procedure … when DL data is received, downlink control information (DL assignment) is decoded, and DL data is demodulated and decoded based on the decoded downlink control information, Par. 0091); 
determining a content processing time associated with the UE processing of the one or more downlink signals (Takeda; the processing time may fluctuate depending on the size of data (TBS: Transport Block Size) and the amount of frequency resources (the number of PRBs (Physical Resource Blocks)), Par. 0107); and 
transmitting an indication of the content processing time in one or more uplink transmissions to the base station (Takeda; when HARQ-ACK feedback in response to DL data is transmitted via PUCCH transmission, different processing latencies are reported as UE capability information, Par. 0109).  
Although Takeda teaches processing latencies are reported, but failed to explicitly teach reporting is in PUCCH. However, in the same field of endeavor, ZHOU “the uplink control signal is a control signal carried in a physical uplink control channel (PUCCH) … the access network device can … receive the latency indication information reported by the terminal through the uplink control signal”. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Takeda to include the use of PUCCH as taught by ZHOU in order to report latency (ZHOU; Par. 0133).

Regarding claim 16, Takeda teaches, A method for wireless communication at a base station, comprising: 
transmitting one or more downlink transmissions to a user equipment (UE) (Takeda; FIG. 5A … when DL data is received, Par. 0091; a downlink shared channel (PDSCH: Physical Downlink Shared CHannel), which is used by each user terminal 20 on a shared basis … User data … are communicated in the PDSCH, Par. 0148); 
receiving, from the UE in one or more uplink transmissions (Takeda; when HARQ-ACK feedback in response to DL data is transmitted via PUCCH transmission, different processing latencies are reported as UE capability information, Par. 0109), an indication of a content processing time associated with the UE processing one or more downlink signals transmitted in the one or more downlink transmissions (Takeda; FIG. 5A is a diagram to explain the processing procedure … when DL data is received, downlink control information (DL assignment) is decoded, and DL data is demodulated and decoded based on the decoded downlink control information, Par. 0091; the processing time may fluctuate depending on the size of data (TBS: Transport Block Size) and the amount of frequency resources (the number of PRBs (Physical Resource Blocks)), Par. 0107); and 
transmitting downlink control information to the UE scheduling a downlink transmission and an uplink transmission in response to the downlink transmission based at least in part on the indication of the content processing time from the UE (Takeda; The network configures the timing to send HARQ-ACK feedback to the user terminal via PUCCH transmission based on the received UE capability information, Par. 0118; when the user terminal detects control information (DCI) including an information element that assigns transmission/reception in shortened TTIs, the user terminal may identify a predetermined a predetermined time period, in which the timing to transmit or receive retransmission control information (also referred to as “HARQ-ACKs” (Hybrid Automatic Repeat reQuest-Acknowledgements), “ACKs/NACKs,” “A/Ns,”, etc.) for the PDSCH, Par. 0055).
Although Takeda teaches processing latencies are reported, but failed to explicitly teach reporting is in PUCCH. However, in the same field of endeavor, ZHOU teaches in Par. 0131-0133 that “the uplink control signal is a control signal carried in a physical uplink control channel (PUCCH) … the access network device can … receive the latency indication information reported by the terminal through the uplink control signal”. 
Takeda to include the use of PUCCH as taught by ZHOU in order to report latency (ZHOU; Par. 0133).

Regarding claim 25, Takeda teaches, An apparatus for wireless communication at a user equipment (UE), comprising: 
a processor, memory coupled with the processor (Takeda; user terminal, Par. 0148); and 
instructions stored in the memory and executable by the processor to cause the apparatus to (Takeda; user terminal, Par. 0148): 
receive one or more downlink transmissions from a base station (Takeda; FIG. 5A … when DL data is received, Par. 0091; a downlink shared channel (PDSCH: Physical Downlink Shared CHannel), which is used by each user terminal 20 on a shared basis … User data … are communicated in the PDSCH, Par. 0148); 
process one or more downlink signals received in the one or more downlink transmissions (Takeda; FIG. 5A is a diagram to explain the processing procedure … when DL data is received, downlink control information (DL assignment) is decoded, and DL data is demodulated and decoded based on the decoded downlink control information, Par. 0091); 
determine a content processing time associated with the UE processing of the one or more downlink signals (Takeda; the processing time may fluctuate depending on the size of data (TBS: Transport Block Size) and the amount of frequency resources (the number of PRBs (Physical Resource Blocks)), Par. 0107); and 
transmit an indication of the content processing time in one or more uplink transmissions to the base station (Takeda; when HARQ-ACK feedback in response to DL data is transmitted via PUCCH transmission, different processing latencies are reported as UE capability information, Par. 0109).  
Although Takeda teaches processing latencies are reported, but failed to explicitly teach reporting is in PUCCH. However, in the same field of endeavor, ZHOU teaches in Par. 0131-0133 that “the uplink control signal is a control signal carried in a physical uplink control channel (PUCCH) … the access network device can … receive the latency indication information reported by the terminal through the uplink control signal”. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Takeda to include the use of PUCCH as taught by ZHOU in order to report latency (ZHOU; Par. 0133).

Regarding claim 28, Takeda teaches, An apparatus for wireless communication at a base station, comprising: 
a processor, memory coupled with the processor (Takeda; radio base station, Par. 0088); and 
instructions stored in the memory and executable by the processor to cause the apparatus to (Takeda; radio base station, Par. 0088):
(Takeda; FIG. 5A … when DL data is received, Par. 0091; a downlink shared channel (PDSCH: Physical Downlink Shared CHannel), which is used by each user terminal 20 on a shared basis … User data … are communicated in the PDSCH, Par. 0148); 
receiving, from the UE in one or more uplink transmissions (Takeda; when HARQ-ACK feedback in response to DL data is transmitted via PUCCH transmission, different processing latencies are reported as UE capability information, Par. 0109), an indication of a content processing time associated with the UE processing one or more downlink signals transmitted in the one or more downlink transmissions (Takeda; FIG. 5A is a diagram to explain the processing procedure … when DL data is received, downlink control information (DL assignment) is decoded, and DL data is demodulated and decoded based on the decoded downlink control information, Par. 0091; the processing time may fluctuate depending on the size of data (TBS: Transport Block Size) and the amount of frequency resources (the number of PRBs (Physical Resource Blocks)), Par. 0107); and 
transmitting downlink control information to the UE scheduling a downlink transmission and an uplink transmission in response to the downlink transmission based at least in part on the indication of the content processing time from the UE (Takeda; The network configures the timing to send HARQ-ACK feedback to the user terminal via PUCCH transmission based on the received UE capability information, Par. 0118; when the user terminal detects control information (DCI) including an information element that assigns transmission/reception in shortened TTIs, the user terminal may identify a predetermined a predetermined time period, in which the timing to transmit or receive retransmission control information (also referred to as “HARQ-ACKs” (Hybrid Automatic Repeat reQuest-Acknowledgements), “ACKs/NACKs,” “A/Ns,”, etc.) for the PDSCH, Par. 0055).
Although Takeda teaches processing latencies are reported, but failed to explicitly teach reporting is in PUCCH. However, in the same field of endeavor, ZHOU teaches in Par. 0131-0133 that “the uplink control signal is a control signal carried in a physical uplink control channel (PUCCH) … the access network device can … receive the latency indication information reported by the terminal through the uplink control signal”. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Takeda to include the use of PUCCH as taught by ZHOU in order to report latency (ZHOU; Par. 0133).

Regarding claim 2 and claim 26, Takeda-ZHOU teaches, The method of claim 1 and The apparatus of claim 25 respectively, further comprising receiving downlink control information scheduling each of the one or more downlink transmissions and each of the one or more uplink transmissions, each of the one or more uplink transmissions being in response to a respective downlink transmission of the one or more downlink transmissions (Takeda; when the user terminal detects control information (DCI) including an information element that assigns transmission/reception in shortened TTIs, the user terminal may identify a predetermined a predetermined time period, in which the timing to transmit or receive retransmission control information (also referred to as “HARQ-ACKs” (Hybrid Automatic Repeat reQuest-Acknowledgements), “ACKs/NACKs,” “A/Ns,”, etc.) for the PDSCH, Par. 0055), wherein transmitting the indication of the content processing time in the one or more uplink transmissions is based at least in part on receiving the downlink control information (Takeda; when HARQ-ACK feedback in response to DL data is transmitted via PUCCH transmission, different processing latencies are reported as UE capability information, Par. 0109 & ZHOU; the uplink control signal is a control signal carried in a physical uplink control channel (PUCCH) … the access network device can … receive the latency indication information reported by the terminal through the uplink control signal, Par. 0131-0133).  

Regarding claim 3 and claim 27, Takeda-ZHOU teaches, The method of claim 2 and The apparatus of claim 26, wherein: 
the one or more uplink transmissions comprise uplink control transmissions (ZHOU; the uplink control signal is a control signal carried in a physical uplink control channel (PUCCH) … the access network device can … receive the latency indication information reported by the terminal through the uplink control signal, Par. 0131-0133); and 
the indication of the content processing time is transmitted in the one or more uplink transmissions with hybrid automatic repeat request (HARQ) feedback for the one or more downlink transmissions (Takeda; when HARQ-ACK feedback in response to DL data is transmitted via PUCCH transmission, different processing latencies are reported as UE capability information, Par. 0109).  

Regarding claim 7, Takeda-ZHOU teaches, The method of claim 1, wherein the one or more downlink transmissions consist of a single downlink transmission (ZHOU; one subframe includes 13 time-domain resource units … for the downlink data sent to the terminal in one subframe, Par. 0137-0138), and determining the content processing time comprises determining the content processing time based at least in part on a duration of time to process the single downlink transmission (Takeda; UE capabilities may be represented in discrete values, Par. 0116 & ZHOU; the latency indication information includes ... latency for currently processing the signal by the terminal, Par. 0030-0032).  

Regarding claim 8, Takeda-ZHOU teaches, The method of claim 1, wherein the one or more downlink transmissions consist of a plurality of downlink transmissions (Takeda; In general, the larger the TBS/the number of PRBs of DL data, the longer it takes for the receiving/decoding process, Par. 0116), and determining the content processing time comprises determining the content processing time based at least in part on a function of processing times to process the plurality of downlink transmissions (Takeda;  the user terminal reports the UE capability information as illustrated in FIG. 10A and FIG. 10B to the network). In FIG. 10A and FIG. 10B (and FIG. 11 and FIGS. 12), successive values are illustrated in graph representations as UE capabilities, Par. 0116).  

Regarding claim 9, Takeda-ZHOU teaches, The method of claim 8, wherein the function of the processing times comprises a maximum or an average of the processing times to process the plurality of downlink transmissions (ZHOU; the terminal determines the upper limit value of the processing capability as the latency indication information, Par. 0117).  

Regarding claim 10, Takeda-ZHOU teaches, The method of claim 1, wherein: the one or more downlink transmissions consist of a plurality of downlink transmissions; 
determining the content processing time comprises determining a plurality of content processing times each corresponding to a duration of time to process a respective downlink transmission of the plurality of downlink transmissions (Takeda; In general, the larger the TBS/the number of PRBs of DL data, the longer it takes for the receiving/decoding process, Par. 0116); and 
transmitting the indication of the content processing time comprises transmitting indications of a subset of the plurality of content processing times in the one or more uplink transmissions (Takeda;  the user terminal reports the UE capability information as illustrated in FIG. 10A and FIG. 10B to the network). In FIG. 10A and FIG. 10B (and FIG. 11 and FIGS. 12), successive values are illustrated in graph representations as UE capabilities … UE capabilities may be represented in discrete values as well, Par. 0116).  

Regarding claim 11, Takeda-ZHOU teaches, wherein transmitting the indications of the subset of the plurality of content processing times comprises transmitting indications of a top percentile of the plurality of content processing times, the top percentile being the subset of the plurality of content processing times (Takeda; When the user terminal reports UE capability as illustrated in FIGS. 12 (FIG. 12A and FIG. 12B), the network can configure the UE so that the DL HARQ timing and the UL scheduling timing are reduced to 50%, Par. 0133).  

Regarding claim 15, Takeda-ZHOU teaches, The method of claim 1, wherein the content processing time is further associated with processing uplink signals for transmission in the one or more uplink transmissions (Takeda; UE capability signaling that is reported when UL data is transmitted in response to UL grants is defined. When UL data is sent in response to a UL grant, different processing latencies are reported as UE capability information, Par. 0121).  
  
Regarding claim 17 and claim 29, Takeda-ZHOU teaches, The method of claim 16 and The apparatus of claim 28, further comprising: 
determining a duration of time between the downlink transmission and the uplink transmission to allocate to the UE for processing the one or more downlink signals in the downlink transmission based at least in part on the content processing time indicated by the UE (Takeda; The network configures the timing to send HARQ-ACK feedback to the user terminal via PUCCH transmission based on the received UE capability information, Par. 0118), wherein transmitting the downlink (Takeda; when the user terminal detects control information (DCI) including an information element that assigns transmission/reception in shortened TTIs, the user terminal may identify a predetermined a predetermined time period, in which the timing to transmit or receive retransmission control information (also referred to as “HARQ-ACKs” (Hybrid Automatic Repeat reQuest-Acknowledgements), “ACKs/NACKs,” “A/Ns,”, etc.) for the PDSCH, Par. 0055).  

Regarding claim 18 and claim 30, Takeda-ZHOU teaches, The method of claim 16 and The apparatus of claim 28, wherein: 
the one or more uplink transmissions comprise uplink control transmissions (ZHOU; the uplink control signal is a control signal carried in a physical uplink control channel (PUCCH) … the access network device can … receive the latency indication information reported by the terminal through the uplink control signal, Par. 0131-0133); and 
the indication of the content processing time is received in the one or more uplink transmissions with hybrid automatic repeat request (HARQ) feedback for the one or more downlink transmissions (Takeda; when HARQ-ACK feedback in response to DL data is transmitted via PUCCH transmission, different processing latencies are reported as UE capability information, Par. 0109).  

Regarding claim 20, Takeda-ZHOU teaches, The method of claim 16, wherein the one or more downlink transmissions consist of a single downlink transmission (ZHOU; one subframe includes 13 time-domain resource units … for the downlink data sent to the terminal in one subframe, Par. 0137-0138), the method further comprising receiving the indication of the content processing time based at least in part on the single downlink transmission (Takeda; UE capabilities may be represented in discrete values, Par. 0116 & ZHOU; the latency indication information includes ... latency for currently processing the signal by the terminal, Par. 0030-0032).  

Regarding claim 21, Takeda-ZHOU teaches, The method of claim 16, wherein the one or more downlink transmissions consist of a plurality of downlink transmissions (Takeda; In general, the larger the TBS/the number of PRBs of DL data, the longer it takes for the receiving/decoding process, Par. 0116), the method further comprising receiving the indication of the content processing time based at least in part on the plurality of downlink transmissions (Takeda;  the user terminal reports the UE capability information as illustrated in FIG. 10A and FIG. 10B to the network). In FIG. 10A and FIG. 10B (and FIG. 11 and FIGS. 12), successive values are illustrated in graph representations as UE capabilities, Par. 0116).  

Regarding claim 22, Takeda-ZHOU teaches, The method of claim 16, wherein the one or more downlink transmissions consist of a plurality of downlink transmissions, the method further comprising receiving indications of a subset of a plurality of content processing times (Takeda; When the user terminal reports UE capability as illustrated in FIGS. 12, Par. 0133 & ZHOU; In some embodiments, the latency indication information includes ... an upper limit value of a processing capability of the terminal … a current processing capability value of the terminal, Par. 0030-0032), each of the plurality of content processing times being based at least in part on a respective downlink transmission of the plurality of downlink transmissions (Takeda; UE capabilities may be represented in discrete values, Par. 0116 & ZHOU; the latency indication information includes ... a current processing capability value of the terminal, latency for currently processing the signal by the terminal … and the lower limit value of the latency for processing the signal by the terminal, Par. 0032).
  

 Claim 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda-ZHOU and in further view of SATO et al. (SATO hereafter) (US 20210368534 A1).

Regarding claim 4, Takeda-ZHOU teaches, The method of claim 2, wherein: 
the one or more uplink transmissions comprise uplink data transmissions (an uplink shared channel (Takeda; PUSCH: Physical Uplink Shared CHannel), which is used by each user terminal 20, Par. 0150); and 
the indication of the content processing time is transmitted in the one or more uplink transmissions with uplink data in response to the one or more downlink transmissions (ZHOU; the terminal can report the latency indication information to the access network device through a radio resource control (RRC) message, Par. 0126).  
Although Takeda-ZHOU teaches report through RRC, but fail to explicitly teach that RRC is carried in PUSCH. However, in the same field of endeavor, SATO teaches in Par. 0060 that “The PUSCH is used for transmitting radio resource control (RRC) signaling”. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Takeda-ZHOU to include the use of PUSCH as taught by SATO in order to transmit RRC message (SATO; Par. 0060).

Regarding claim 19, Takeda-ZHOU teaches, The method of claim 2, wherein: 
the one or more uplink transmissions comprise uplink data transmissions (an uplink shared channel (Takeda; PUSCH: Physical Uplink Shared CHannel), which is used by each user terminal 20, Par. 0150); and 
the indication of the content processing time is received in the one or more uplink transmissions with uplink data in response to the one or more downlink transmissions (ZHOU; the terminal can report the latency indication information to the access network device through a radio resource control (RRC) message, Par. 0126).  
Although Takeda-ZHOU teaches report through RRC, but fail to explicitly teach that RRC is carried in PUSCH. However, in the same field of endeavor, SATO teaches in Par. 0060 that “The PUSCH is used for transmitting radio resource control (RRC) signaling”. 
Takeda-ZHOU to include the use of PUSCH as taught by SATO in order to transmit RRC message (SATO; Par. 0060).


 Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda-ZHOU and in further view of Chatterjee et al. (Chatterjee hereafter) (US 20190289622 A1).

Regarding claim 5, Takeda-ZHOU teaches, The method of claim 1, further comprising a duration of time to process the one or more downlink signals received in the one or more downlink transmissions to determine the content processing time, wherein transmitting the indication of the content processing time in the one or more uplink transmissions is based at least in part on the time to process the one or more downlink signals (Takeda; when HARQ-ACK feedback in response to DL data is transmitted via PUCCH transmission, different processing latencies are reported as UE capability information, Par. 0109; UE capabilities may be represented in discrete values, Par. 0116).  
	Takeda-ZHOU fail to explicitly teach,
	Quantizing a duration of time to process.
However, in the same field of endeavor, Chatterjee teaches, 
(Chatterjee; The window ‘W_N2’ can be defined in units of OFDM symbols … the value of W_N2 may be indicated by the UE to the network as a UE capability, Par. 0065). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Takeda-ZHOU to include the use of units of OFDM symbols as taught by Chatterjee in order to UE capability (Chatterjee; Par. 0066).

Regarding claim 6, Takeda-ZHOU-Chatterjee teaches, The method of claim 5, wherein quantizing the time to process the one or more downlink signals comprises determining a number of slots or symbols to process the one or more downlink signals (Chatterjee; The window ‘W_N2’ can be defined in units of OFDM symbols … the value of W_N2 may be indicated by the UE to the network as a UE capability, Par. 0065).


 Claim 12-13 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda-ZHOU and in further view of YIN (YIN hereafter) (US 20220070900 A1).

Regarding claim 12, Takeda-ZHOU teaches, The method of claim 1, wherein the one or more downlink transmissions consist of a single downlink transmission, the method further comprising receiving downlink control information (Takeda; when the user terminal detects control information (DCI) … the user terminal may identify a predetermined a predetermined time period, in which the timing to transmit or receive retransmission control information (also referred to as “HARQ-ACKs”, Par. 0055) configuring the UE to report the content processing time based at least in part on processing the single downlink transmission (Takeda;  the UE capability signaling reported when HARQ-ACK feedback in response to DL data is sent in PUCCH transmission is defined, Par. 0109 & ZHOU; the latency indication information includes ... latency for currently processing the signal by the terminal, Par. 0030-0032 [Note that ZHOU teaches in Fig. 4 and Par. 0024 that HARQ-ACK itself carry latency information]).  
	Although Takeda teaches that terminal identify timing for HARQ-ACK, but Takeda-ZHOU fail to explicitly teach that this timing is based on capability. However, in the same field of endeavor, YIN  teaches in Par. 0069 that “In the case of subslot PUCCH allocations, UE 102 may determine the HARQ-ACK timing … implicitly based on UE capability”. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Takeda-ZHOU to include the use of UE capability as taught by YIN in order to determine implicit HARQ-ACK timing (YIN ; Par. 0069).
	
Regarding claim 13, Takeda-ZHOU teaches, The method of claim 1, wherein the one or more downlink transmissions consist of a plurality of downlink transmissions (Takeda; In general, the larger the TBS/the number of PRBs of DL data, the longer it takes for the receiving/decoding process, Par. 0116), the method further comprising receiving downlink control information (Takeda; when the user terminal detects control information (DCI) … the user terminal may identify a predetermined a predetermined time period, in which the timing to transmit or receive retransmission control information (also referred to as “HARQ-ACKs”, Par. 0055) configuring the UE to report the content processing time based at least in part on processing the plurality of downlink transmissions (Takeda;  the user terminal reports the UE capability information as illustrated in FIG. 10A and FIG. 10B to the network). In FIG. 10A and FIG. 10B (and FIG. 11 and FIGS. 12), successive values are illustrated in graph representations as UE capabilities, Par. 0116), wherein the reported content processing time is based at least in part on statistics of a plurality of processing times to process the plurality of downlink transmissions (Takeda;  the larger the TBS/the number of PRBs of DL data, the longer it takes for the receiving/decoding process, Par. 0116 [Note that Figs. 10, 11, 12 shows processing time variation with number of TBS or PRB]).  
Although Takeda teaches that terminal identify timing for HARQ-ACK, but Takeda-ZHOU fail to explicitly teach that this timing is based on capability. However, in the same field of endeavor, YIN  teaches in Par. 0069 that “In the case of subslot PUCCH allocations, UE 102 may determine the HARQ-ACK timing … implicitly based on UE capability”. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Takeda-ZHOU to YIN in order to determine implicit HARQ-ACK timing (YIN ; Par. 0069).

Regarding claim 23, Takeda-ZHOU teaches, The method of claim 16, wherein the one or more downlink transmissions consist of a single downlink transmission (ZHOU; one subframe includes 13 time-domain resource units … for the downlink data sent to the terminal in one subframe, Par. 0137-0138), the method further comprising transmitting the downlink control information (Takeda; when the user terminal detects control information (DCI) … the user terminal may identify a predetermined a predetermined time period, in which the timing to transmit or receive retransmission control information (also referred to as “HARQ-ACKs”, Par. 0055) configuring the UE to report the content processing time based at least in part on processing the single downlink transmission (Takeda;  the UE capability signaling reported when HARQ-ACK feedback in response to DL data is sent in PUCCH transmission is defined, Par. 0109 & ZHOU; the latency indication information includes ... latency for currently processing the signal by the terminal, Par. 0030-0032 [Note that ZHOU teaches in Fig. 4 and Par. 0024 that HARQ-ACK itself carry latency information]).  
	Although Takeda teaches that terminal identify timing for HARQ-ACK, but Takeda-ZHOU fail to explicitly teach that this timing is based on capability. However, in the same field of endeavor, YIN  teaches in Par. 0069 that “In the case of subslot PUCCH allocations, UE 102 may determine the HARQ-ACK timing … implicitly based on UE capability”. 
Takeda-ZHOU to include the use of UE capability as taught by YIN in order to determine implicit HARQ-ACK timing (YIN ; Par. 0069).

Regarding claim 24, Takeda-ZHOU teaches, The method of claim 16, wherein the one or more downlink transmissions consist of a plurality of downlink transmissions (Takeda; In general, the larger the TBS/the number of PRBs of DL data, the longer it takes for the receiving/decoding process, Par. 0116), the method further comprising transmitting downlink control information (Takeda; when the user terminal detects control information (DCI) … the user terminal may identify a predetermined a predetermined time period, in which the timing to transmit or receive retransmission control information (also referred to as “HARQ-ACKs”, Par. 0055) configuring the UE to report the content processing time based at least in part on processing the plurality of downlink transmissions (Takeda;  the user terminal reports the UE capability information as illustrated in FIG. 10A and FIG. 10B to the network). In FIG. 10A and FIG. 10B (and FIG. 11 and FIGS. 12), successive values are illustrated in graph representations as UE capabilities, Par. 0116), wherein the reported content processing time is based at least in part on statistics of a plurality of processing times to process the plurality of downlink transmissions (Takeda;  the larger the TBS/the number of PRBs of DL data, the longer it takes for the receiving/decoding process, Par. 0116 [Note that Figs. 10, 11, 12 shows processing time variation with number of TBS or PRB]).  
Takeda teaches that terminal identify timing for HARQ-ACK, but Takeda-ZHOU fail to explicitly teach that this timing is based on capability. However, in the same field of endeavor, YIN  teaches in Par. 0069 that “In the case of subslot PUCCH allocations, UE 102 may determine the HARQ-ACK timing … implicitly based on UE capability”. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Takeda-ZHOU to include the use of UE capability as taught by YIN in order to determine implicit HARQ-ACK timing (YIN ; Par. 0069).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416